DETAILED ACTION

This Office Action is a response to an amendment filed on 10/02/2020, in which claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant's arguments with respect to claims 1-14 have been considered but are not persuasive. 
In regards to claims 1-14 applicant argues as follows: 
Hayasaka in view of Tanaka fails to teach or suggest, inter alia, “a color shift correction data generation unit that generates color shift correction data for 
Neither Hayasaka nor Tanaka, taken alone or in combination, teach or suggest, inter alia, “wherein the color shift correction information includes color shift common information set based on whether or not the color shift correction data of all of the second viewpoints with which the color shift occurs are same,” as recited by claim 3.
However, examiner respectfully disagrees. 
a.	As shown in Fig. 2 and 3, the image pickup devises 11 create 6 channel of image signals, of which 4 channels are green (10G1-4), one channel is red (10R), and one channel is blue (10B). Also, Fig. 6 shows how the color shift between two of the green image channels (10G1 and 10G2) is obtained. As shown in Fig. 6 and explained in paragraph 66, a relative position in pixel units of channel 10G2 is shifted by the offset amount 40d, which is used to correct the color shift of the high-resolution synthesis image. Thus, image signal 10G1 is used as a reference image for 10G2 (please note that only two channels are shown in order to simplify the description (see paragraph 66)). Furthermore, Fig. 18 and paragraph 95 of Tanaka discloses the correction of a relative shift of the red, blue and green images such that the red image and the blue image are corrected using the image signal of the green images as a reference. Hence, the same process used to determine the shift between two of the green channels is used to determine the color shift of the red and blue channel. Please not that 
b.	As mentioned in the Final Rejection dated 11/24/2020, Fig. 11B of Tanaka shows a shift flag used to indicate a direction of the shift. Each direction has a number assigned to it. The shift flag is initially set to 0 and upon determination of a shift in a specific direction the shift flag is updated to indicate the shift direction (reads on setting the shift common information). For example, a shift flag equal to 1 indicates a shift in the left direction. In other words, a shift flag of 1 is a “common information” for all images that indicates a left shift and any image having a shift flag equal to 1 have a shift correction in the same direction, which is the left direction.
Claims 1-14 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka (US 2016/0212406 A1) in view of Tanaka (US 2011/0025905 A1).

Regarding claim 1, Hayasaka discloses: An image processing apparatus, comprising: 
a brightness correction data generation unit that generates brightness correction data for correcting a brightness between two-dimensional image data of a first viewpoint and two-dimensional image data of a second viewpoint (see paragraph 155, correcting brightness of each image of the multi-viewpoint image); and 
a transmission unit that transmits (see paragraph 392) brightness correction information including the brightness correction data generated by the brightness correction data generation unit (see paragraph 155, the calibration information 344 is constituted by brightness correction data information of each of the camera modules 242), first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data indicative of a position of each of pixels in a depth-wise direction of an image pickup object (see paragraph 139) with respect to a third viewpoint and second encoded data that is encoded data of the two-dimensional image data of the second viewpoint and depth image data of a fourth viewpoint (see paragraph 17 and 147, one of the viewpoints serving as reference for each of the other viewpoints),
(see Fig. 4).
Hayasaka does not explicitly disclose: a color shift correction data generation unit that generates color shift correction data for correcting a color shift of color values of two-dimensional image data of a first viewpoint with respect to color values of two-dimensional image data of a second viewpoint.
However, Tanaka from the same or similar endeavor discloses: a color shift correction data generation unit that generates color shift correction data for correcting a color shift of color values of two-dimensional image data of a first viewpoint with respect to color values of two-dimensional image data of a second viewpoint (see Tanaka, paragraph 95 and Fig. 18, a relative shift of the red, blue and green images are corrected such that the red image and the blue image are corrected using the image signal of the green image as a reference, please note that that the red and blue image data are considered image data of the second viewpoint). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a color shift correction data generation unit that generates color shift correction data for correcting a color shift of two-dimensional image data of a first viewpoint with respect to two-dimensional image data of a second viewpoint” as taught by Tanaka in the image processing apparatus taught by Hayasaka to provide an imaging device and an optical axis control method capable of creating a high-resolution full color image without color shift even when a plurality of image pickup elements are equipped in order to increase resolution (see Tanaka, paragraph 11).
Regarding claim 2, the combination of Hayasaka and Tanaka discloses: The image processing apparatus according to claim 1, wherein 
a number of the second viewpoints is a plural number (see Tanaka, paragraph 95 and Fig. 17-18, each viewpoint of the blue and red color images); and 
the color shift correction data generation unit generates the color shift correction data for correcting a color shift between the two-dimensional image data of the first viewpoint with respect to the two-dimensional image data of each of the second viewpoints (see Hayasaka, paragraph 155, the calibration information 344 is constituted by brightness correction data information of each of the camera modules 242, and Tanaka, paragraph 92-95). 
Regarding claim 3, the combination of Hayasaka and Tanaka discloses: The image processing apparatus according to claim 2, wherein 
the color shift correction information includes color shift common information set based on whether or not the color shift correction data of all of the second viewpoints with which the color shift occurs are same (see Tanaka, Fig. 11B, a value of 0-3 for the shift flag is considered “common information” that indicates whether or not shift correction data occurred and each flag value indicated a specific direction of shift, which is common for all image channels). 
Regarding claim 4, the combination of Hayasaka and Tanaka discloses: The image processing apparatus according to claim 2, wherein 
(see Tanaka, Fig. 11B, set shift flag to 0). 
Regarding claim 5, the combination of Hayasaka and Tanaka discloses: The image processing apparatus according to claim 1, wherein 
at least part of image pickup objects of the two-dimensional image data of the first viewpoint and the two-dimensional image data of the second viewpoint are same (see Hayasaka, paragraph 115, mutually overlapping image). 
Regarding claim 6, the combination of Hayasaka and Tanaka discloses: The image processing apparatus according to claim 1, further comprising: 
a decoding unit that decodes the first encoded data and the second encoded data (see Hayasaka, paragraph 139), wherein 
the color shift correction data generation unit generates the color shift correction data on the basis of the two-dimensional image data of the first viewpoint and the two-dimensional image data of the second viewpoint (see Tanaka, paragraph 92 and 95) obtained as a result of the decoding by the decoding unit (see Hayasaka, paragraph 139), and
(see Hayasaka, Fig. 4).

Regarding claim 7, claim 7 is drawn to a method having limitations similar to the apparatus claimed in claim 1 treated in the above rejections.  Therefore, method claim 7 correspond to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claims 8-14, claims 8-14 are drawn to an apparatus and a method having limitations similar to the apparatus claimed in claims 1-6 treated in the above rejections. Therefore, apparatus and method claims 8-14 correspond to apparatus claims 1-6 and are rejected for the same reasons of anticipation as used above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483